     Case 2:17-cv-02409-MCE-EFB Document 46 Filed 08/31/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MATTHEW STONECYPHER, an                            No. 2:17-cv-2409-MCE-EFB
      individual,
12
                         Plaintiff,
13                                                       ORDER
              v.
14
      IASCO FLIGHT TRAINING, INC., a
15    California corporation,
16                       Defendant.
17

18          Plaintiff has moved to compel defendant to provide further responses to discovery

19   requests. ECF No. 43. The motion is currently noticed for hearing on September 2, 2020 but is

20   ordered continued for the reasons stated below.

21          After plaintiff timely filed what is styled as a “joint statement” pursuant to Local Rule 251

22   (ECF No. 44), defendant filed objections and a request to strike that joint statement (ECF No. 45).

23   It is apparent from the parties’ filings that they have not complied with the court’s local rules.

24   Accordingly, the joint statement will be stricken and the hearing on the discovery motion

25   continued.

26          Local Rule 251(c) requires all parties concerned with a pending discovery motion to assist

27   in the preparation of a joint statement addressing various matters, including the parties’ meet and

28   confer efforts and each parties position and arguments as to each disputed issue. E.D. Cal. L.R.
                                                        1
     Case 2:17-cv-02409-MCE-EFB Document 46 Filed 08/31/20 Page 2 of 3

 1   251(c). All arguments must be presented in the joint statement, and no other briefing will be
 2   considered. E.D. Cal. L.R. 251(c)(3). Furthermore, “[e]ach specific interrogatory, deposition
 3   question or other item objected to . . . shall be reproduced in full” in the parties’ joint statement.”
 4   E.D. Cal. L.R. 230(c)(3).
 5          In its objections, defendant contends that new arguments were included the version of the
 6   “joint statement” that plaintiff filed which defendant was unaware of and was unable to address in
 7   the joint statement. ECF No. 45. In support of that position, defendant submits the version of the
 8   joint statement that it approved for filing with the court. Id. at 17-16. After comparing the
 9   purported joint statements submitted by each party, it is apparent plaintiff’s version included
10   additional arguments not reviewed by defendant. Further, defendant is not permitted to address
11   them in a separate briefing. See E.D. Cal. L.R. 230(c)(3)). Accordingly, the parties will be
12   directed to file a new joint statement including all arguments.
13          The joint statement submitted by plaintiff is also deficient for failure to reproduce in full
14   each discovery request at issue as required by Local Rule 230(c). The joint statement simply
15   identifies by number the discovery requests that are in dispute but does not provide the specific
16   language for each request. Nor does it include defendant’s responses/objections.1 Without that
17   information, the court is unable to properly assess the arguments raised by each party.2
18          Accordingly, it is hereby ORDERED that:
19          1. The hearing on plaintiff’s motion to compel (ECF No. 43) is continued to September
20   23, 2020 at 10:00 a.m., in Courtroom No. 8;
21          1
               Parties typically comply with this requirement by submitting as an exhibit to the joint
22   statement a complete copy of the discovery requests, as well as a copy of response/objections
     thereto. Here, the parties did not submit a copy of the interrogatories and requests for production
23   of documents, nor does the joint statement reproduce in full the specific discovery requests that
     are in dispute.
24
            2
              In addition to seeking to compel further responses to his discovery requests, the joint
25   statement plaintiff filed seeks modification of the case’s scheduling order. Any request to modify
26   the scheduling order must be presented to the district judge and be supported by a showing of
     good cause. See Fed. R. Civ. P. 16(b)(4). Accordingly, plaintiff if hereby notified that defendant
27   cannot be compelled to produce discovery after November 16, 2020—the current deadline for
     completion of discovery—absent modification of the scheduling order by the assigned district
28   judge.
                                                        2
     Case 2:17-cv-02409-MCE-EFB Document 46 Filed 08/31/20 Page 3 of 3

 1          2. The August 26, 2020 joint statement (ECF No. 44) is stricken; and
 2          3. The parties shall file a joint statement in compliance with Local Rule 251 by no later
 3   than September 16, 2020.
 4   DATED: August 31, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
